               IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                          1:19 MJ 78

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )              ORDER
                                            )
AUSTIN ROBERT POWER                         )
______________________________              )

     This matter is before the Court on the Government’s Motion to Dismiss

(Doc. 12), which requests that the Criminal Complaint filed in this case be

dismissed without prejudice.

     For the reasons stated therein, the Government’s Motion to Dismiss

(Doc. 12) is GRANTED, and the Criminal Complaint is DISMISSED

WITHOUT PREJUDICE.



                                 Signed: October 1, 2019
